DETAILED ACTION
This communication is responsive to Amendment filed 08/04/2022.
Claims 1-26 have been examined.

Response to Amendment
In the instant amendment, claims 1-19 and 21-22 have been amended. Claims 23-26 are newly added.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 06/17/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0330092 to Sniezek et al. (hereinafter “Sniezek”) in further view of US 2005/0114528 to Suito.

As per claim 1, Sniezek discloses at least one non-transitory computer-readable medium comprising instructions stored thereon, that if executed by at least one processor, cause the at least one processor to:
in a service chain of services (FIG. 9), request execution of a workload by a next service with data transport overhead selected (FIGs. 12-13; paragraphs 0172-0173: “In various embodiments, an execution engine 1201 may attempt to execute a collaborating application identified as “foo” in the context of application “a” 701, but finds it cannot proceed because “foo” is not in context for application “a” 701. Agent X 619 may respond by checking whether “foo” for application “a” 701 is available to it. If for some reason Agent X hasn't finished transforming the application to the Executing Form 609 of “foo,” Agent X may prioritize completing this task before context switching the execution engine toward it, at which point, the execution engine 1201 may successfully execute “foo” for application “a” 701.”) based on memory sharing capability (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”) and trust level with the next service (FIGs. 6-9; paragraphs 0011, 0013, 0018, 0140-0144 and 0145-0147: “The Trusted Application Execution Provisioning (TAEP) assigns each application a private application instruction space and a private application data space in accordance with specifications governing the Trusted Application Pattern Space (TAPS), such that the Trusted Application Execution Provisioning (TAEP) prevents the private application instruction space of each application from being read, inferred, and/or modified by any application, and the private application data space of each application from being read, inferred, and/or modified by other than its assigned application. Upon an extension request by a first application to extend with one or more collaborating applications, the Trusted Application Execution Provisioning (TAEP) assigns an application collaboration data space in accordance with the specifications governing the Trusted Application Pattern Space (TAPS), such that both the first application and the one or more collaborating applications have access to the application collaboration data space.”). 
Sniezek does not explicitly disclose wherein the data transport overhead comprises a format, selected from multiple formats, for sharing data.
Suito further discloses wherein the data transport overhead comprises a format, selected from multiple formats, for sharing data (paragraphs 0025, 0093 and 0122: “The function selecting-synthesizing unit 304 compares the list of data formats received from the status analyzing unit 303 and the connecting terminal information received from the connecting terminal management unit 305. Based on result of the comparison, the function selecting-synthesizing unit 304 determines a data format which the user terminal can represent (display or play) by the usable functions. The function selecting-synthesizing unit 304 refers to the service information table 309, and selects a communication function (a data sharing function, a video data exchange function, an audio data exchange function and the like) which uses the determined data format (video, moving picture, successive images, still picture, audio, text, position information and the like).”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Suito into Sniezek’s teaching because it would provide for the purpose of  determining an applicable data format used for transmitting the communication operation to another of the plurality of user terminals according to the operation environment of the other user terminal. The data generating unit generates transmission data to be provided for the other user terminal based on the applicable data format determined by the service control unit (Suito, paragraph 0025).

As per claim 2, Sniezek discloses wherein the memory sharing capability with the next service is based on one or more of: whether the next service shares an enclave or trusted domain with a service in the service chain (FIG. 9; paragraphs 0078, and 0137-0138), the next service shares physical memory domain with a service in the service chain (FIG. 9; paragraphs 0078, and 0137-0138), or the next service shares virtual memory domain with a service in the service chain.

As per claim 4, Sniezek discloses select the next service from among multiple instances of the next service based on one or more of: sharing of memory domain with a service in the service chain (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”), throughput performance, latency, cost, load balancing, or service legal agreement (SLA) requirements (FIGs. 6-9; paragraphs 0011, 0013, 0018, 0140-0144 and 0145-0147: “The Trusted Application Execution Provisioning (TAEP) assigns each application a private application instruction space and a private application data space in accordance with specifications governing the Trusted Application Pattern Space (TAPS), such that the Trusted Application Execution Provisioning (TAEP) prevents the private application instruction space of each application from being read, inferred, and/or modified by any application, and the private application data space of each application from being read, inferred, and/or modified by other than its assigned application. Upon an extension request by a first application to extend with one or more collaborating applications, the Trusted Application Execution Provisioning (TAEP) assigns an application collaboration data space in accordance with the specifications governing the Trusted Application Pattern Space (TAPS), such that both the first application and the one or more collaborating applications have access to the application collaboration data space.”).

As per claim 5, Sniezek discloses instructions stored thereon, that if executed by at least one processor, cause the at least one processor to:
identify at least one available instance of the next service, wherein the next service comprises use of one or more of: an accelerator, a network interface, an encryption/decryption circuitry, a graphics processing unit (GPU), a central processing unit (CPU), hardware service, or a processor-executed service (FIGs. 12-13; paragraphs 0172-0173: “In various embodiments, an execution engine 1201 may attempt to execute a collaborating application identified as “foo” in the context of application “a” 701, but finds it cannot proceed because “foo” is not in context for application “a” 701. Agent X 619 may respond by checking whether “foo” for application “a” 701 is available to it. If for some reason Agent X hasn't finished transforming the application to the Executing Form 609 of “foo,” Agent X may prioritize completing this task before context switching the execution engine toward it, at which point, the execution engine 1201 may successfully execute “foo” for application “a” 701.”).

As per claim 6, Sniezek discloses instructions stored thereon, that if executed by at least one processor, cause the at least one processor to:
generate, by a compiler, executable code to include with a work requesting service in the service chain to translate a call to another service to include one or more of: a work requesting service identifier (paragraphs 0172-0173: “More particularly, sequences are illustrated for: Agent X 619 transforming the application to the Executing Form 609 of “foo” 1301, Agent Jones 617 transforming the application to the Unified Model Form 607 of “foo” 1303, Agent Smith 615 transforming the application to the Bound Form 605 of “foo” 1305, and Agent AL 611 transforming the application to the Executable Form 603 of “foo” 1307. These sequences are illustrative only and are not intended to be comprehensive. For the purposes of clarity, interactions with Agent I 613 are restricted to application memory space 1103 allocations only. Any internal knowledge held by a given agent shall be assumed to involve an interaction with Agent I 613 regarding the Agent Memory Space 1101.”), a next service identifier (paragraphs 0172-0173: “More particularly, sequences are illustrated for: Agent X 619 transforming the application to the Executing Form 609 of “foo” 1301, Agent Jones 617 transforming the application to the Unified Model Form 607 of “foo” 1303, Agent Smith 615 transforming the application to the Bound Form 605 of “foo” 1305, and Agent AL 611 transforming the application to the Executable Form 603 of “foo” 1307. These sequences are illustrative only and are not intended to be comprehensive. For the purposes of clarity, interactions with Agent I 613 are restricted to application memory space 1103 allocations only. Any internal knowledge held by a given agent shall be assumed to involve an interaction with Agent I 613 regarding the Agent Memory Space 1101.”), or a result queue.

As per claim 7, Sniezek discloses instructions stored thereon, that if executed by at least one processor, cause the at least one processor to:
generate, by a compiler, executable code to include with the next service to perform one or more of: pointer translation or receipt of a data copy (FIGs. 6-9; paragraphs 0011, 0013, 0018, 0140-0144 and 0145-0147: “The Trusted Application Execution Provisioning (TAEP) assigns each application a private application instruction space and a private application data space in accordance with specifications governing the Trusted Application Pattern Space (TAPS), such that the Trusted Application Execution Provisioning (TAEP) prevents the private application instruction space of each application from being read, inferred, and/or modified by any application, and the private application data space of each application from being read, inferred, and/or modified by other than its assigned application. Upon an extension request by a first application to extend with one or more collaborating applications, the Trusted Application Execution Provisioning (TAEP) assigns an application collaboration data space in accordance with the specifications governing the Trusted Application Pattern Space (TAPS), such that both the first application and the one or more collaborating applications have access to the application collaboration data space.”).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sniezek in further view of Suito, as applied to claim1, and further in in view of US 2013/0226890 to Markus and US 2019/0138240 to Gayen et al. (hereafter “Gayen”)

As per claim 3, Sniezek does not explicitly disclose select the data transport overhead from among: sending a remote procedure call (RPC), sending a memory address pointer to data, sending a translated virtual memory address pointer and pointer translation to access data, and sending data to the next service.
Suito further discloses select the data transport overhead from among: sending data to the next service (paragraphs 0025, 0093 and 0122: “The function selecting-synthesizing unit 304 compares the list of data formats received from the status analyzing unit 303 and the connecting terminal information received from the connecting terminal management unit 305. Based on result of the comparison, the function selecting-synthesizing unit 304 determines a data format which the user terminal can represent (display or play) by the usable functions. The function selecting-synthesizing unit 304 refers to the service information table 309, and selects a communication function (a data sharing function, a video data exchange function, an audio data exchange function and the like) which uses the determined data format (video, moving picture, successive images, still picture, audio, text, position information and the like).”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Suito into Sniezek’s teaching because it would provide for the purpose of  determining an applicable data format used for transmitting the communication operation to another of the plurality of user terminals according to the operation environment of the other user terminal. The data generating unit generates transmission data to be provided for the other user terminal based on the applicable data format determined by the service control unit (Suito, paragraph 0025).
Markus further discloses select the data transport overhead from among: sending a remote procedure call (RPC) (paragraphs 0045-0046).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Markus into Sniezek’s teaching and Suito’s teaching because it would provide for the purpose of  creating a local copy by sending a network call (e.g., remote procedure call (RPC)) to the enlisted process (e.g. Process-2) to request a copy of the remote transaction data (Markus, paragraph 0045).
Gayen further discloses select the data transport overhead from among: sending a translated virtual memory address pointer (paragraph 0216).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Gayen into Sniezek’s teaching, Suito’s teaching, and Markus’ teaching because it would provide for the purpose of  sending a pointer value corresponding to the virtual memory address and physical memory address to the processing engine (Gayen, paragraph 0216).
Struttmann further discloses select the data transport overhead from among: sending pointer translation to access data (paragraph 0151: “In some embodiments, the security driver 30 may detect pointers to segments stored in the process of FIG. 4, for example, in a data structure of FIG. 5, and send those pointers to the translator 22 be translated back into the values that were sent to the data structure in the suit secure distributed storage”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Struttmann into Sniezek’s teaching, Suito’s teaching, Markus’ teaching and Gayen’s teaching because it would provide for the purpose of  send those pointers to the translator be translated back into the values that were sent to the data structure in the suit secure distributed storage, for example in a plurality of segments (Struttmann, paragraph 0151).

Claims 9-11, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sniezek in view of Suito, and further in in view of US 2008/0275719 to Davis et al. (hereafter “Davis”)

As per claim 9, Sniezek discloses an apparatus comprising:
a cache and at least one processor core coupled to the cache (FIG. 17), the at least one processor core to:
identify multiple available instances of a service available to call from a first service (FIGs. 12-13; paragraphs 0172-0173: “In various embodiments, an execution engine 1201 may attempt to execute a collaborating application identified as “foo” in the context of application “a” 701, but finds it cannot proceed because “foo” is not in context for application “a” 701. Agent X 619 may respond by checking whether “foo” for application “a” 701 is available to it. If for some reason Agent X hasn't finished transforming the application to the Executing Form 609 of “foo,” Agent X may prioritize completing this task before context switching the execution engine toward it, at which point, the execution engine 1201 may successfully execute “foo” for application “a” 701.”), the multiple available instances provided on at least one platform and as hardware or processor-executed software (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”);
select a second service in a sequence of services from multiple identified available instances of the second service (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”).
Sniezek does not explicitly disclose select a data sharing communication format, from among multiple data sharing communication formats, based in part on memory sharing capability and trust level between the first service and the selected second service.
Suito further discloses select a data sharing communication format, from among multiple data sharing communication formats, based in part on memory sharing capability between the first service and the selected second service (paragraph 0093: “If there are a plurality of data formats which are suitable for the user terminal, the function selecting-synthesizing unit 304 selects the one optimum communication function or synthesizes a plurality of communication functions. For example, the function selecting-synthesizing unit 304 receives a usage status from the connecting terminal management unit 305. In this case, the function selecting-synthesizing unit 304 can select a communication function to be used after comprehending based on the usage status, for example, that the bandwidth of the connection line is narrow, or the network in-use is busy or the performance of the user terminal is low.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Suito into Sniezek’s teaching because it would provide for the purpose of  determining an applicable data format used for transmitting the communication operation to another of the plurality of user terminals according to the operation environment of the other user terminal. The data generating unit generates transmission data to be provided for the other user terminal based on the applicable data format determined by the service control unit (Suito, paragraph 0025).
Davis further discloses select a data sharing communication format, from among multiple data sharing communication formats, based in part on trust level between the first service and the selected second service (paragraph 0079).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Davis into Sniezek’s teaching and Suito’s teaching because it would provide for the purpose of  users might want to filter information based upon their trust for the information sources as calculated using their personal extended trust network (Davis, paragraph 0079).

As per claim 10, Sniezek discloses wherein the at least one processor is to select the second service in the sequence of services from multiple identified available instances of the second service is based on one or more of: 
a calling service sharing an enclave with the second service, a calling service sharing a memory domain with the second service (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”), throughput performance of instances of the second service (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”), latency of instances of the second service, cost of use of instances of the second service, load balancing of instances of the second service, or service legal agreement (SLA) requirements (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”).

As per claim 11, Sniezek discloses wherein the calling service sharing a memory domain with the second service is based on one or more of: execution on a same core (paragraphs 0037-0038: “The processor is configured to create a Trusted Application Pattern Space (TAPS) within the system memory. Furthermore, the processor assigns each application a private application instruction space and a private application data space in accordance with the Trusted Application Pattern Space (TAPS). The processor prevents the private application instruction space of each application from being read, inferred, and/or modified by any application, and prevents the private application data space of each application from being read, inferred and/or modified by other than its assigned application. Upon an extension request by a first application to extend with one or more collaborating applications, the processor assigns an application collaboration data space in accordance with the Trusted Application Pattern Space (TAPS) which both the first application and the one or more applications may access. The processor prevents the application collaboration data space from being read, inferred and/or modified by other than the first application and the one or more applications”), execution on a same central processing unit socket, execution on a same rack, or execution on a same server.

As per claim 13, Sniezek discloses wherein the at least one processor is to identify and select based on receipt of a request for performance of the second service with one or more execution parameters (FIGs. 12-13; paragraphs 0172-0173: “In various embodiments, an execution engine 1201 may attempt to execute a collaborating application identified as “foo” in the context of application “a” 701, but finds it cannot proceed because “foo” is not in context for application “a” 701. Agent X 619 may respond by checking whether “foo” for application “a” 701 is available to it. If for some reason Agent X hasn't finished transforming the application to the Executing Form 609 of “foo,” Agent X may prioritize completing this task before context switching the execution engine toward it, at which point, the execution engine 1201 may successfully execute “foo” for application “a” 701.”).

As per claim 14, Sniezek discloses wherein the request for performance of the second service with one or more execution parameters comprises a request for performance of a second service from the first service (FIGs. 12-13; paragraphs 0172-0173: “In various embodiments, an execution engine 1201 may attempt to execute a collaborating application identified as “foo” in the context of application “a” 701, but finds it cannot proceed because “foo” is not in context for application “a” 701. Agent X 619 may respond by checking whether “foo” for application “a” 701 is available to it. If for some reason Agent X hasn't finished transforming the application to the Executing Form 609 of “foo,” Agent X may prioritize completing this task before context switching the execution engine toward it, at which point, the execution engine 1201 may successfully execute “foo” for application “a” 701.”).

As per claim 18, Sniezek discloses one or more of: a data center, server, or rack and wherein the data center, server, or rack comprises the cache and the at least one processor core coupled to the cache (FIGs. 1 and 17; paragraphs 0075-0076).
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sniezek in view of Suito and Davis, as applied to claim 9, in further view of US 2015/0282059 to Nayak et al. (hereafter “Nayak”).

As per claim 12, Sniezek does not explicitly disclose wherein the at least one processor is to select the second service in the sequence of services from multiple identified available instances of the second service is based on a look-up of available instances of the second service in one or more of: a table of recently requested services, a table of available service instances, or a service discovery registry. 
Nayak further discloses wherein the at least one processor is to select the second service in the sequence of services from multiple identified available instances of the second service is based on a look-up of available instances of the second service in one or more of: a table of recently requested services, a table of available service instances (paragraphs 0030-0031: “the device processor may determine whether a substitute service is available on the second RF chain by performing a lookup in a table of services available on the second RF chain based on the operational states of the first and second RF chains and the services that are associated with the second RF chain. In some embodiments, the table of services available on the second RF chain may be stored in memory of the device, while in other embodiments the table of services available on the second RF chain may be implemented as a data structure within executable code of the modem communication manager.”), or a service discovery registry. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Nayak into Sniezek’s teaching because it would provide for the purpose of  determining whether there is another service on a second RF chain that is available as a substitute for the preempted service of the first subscription by determining an operational state for each of the first RF chain and the second RF chain and performing a lookup in a table of services available on the second RF chain based on the operational states of the first RF chain and the second RF chain and the services associated with the second RF chain (Nayak, paragraph 0007).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sniezek in view of Suito and Davis, as applied to claim 9, and further view of US 2016/0380848 to Raney.

As per claim 15, Sniezek does not explicitly disclose wherein the at least one processor is to select the data sharing communication as send a memory address pointer to data to the second service based on the first and second services sharing memory space.
Raney further discloses wherein the at least one processor is to select the data sharing communication as send a memory address pointer to data to the second service based on the first and second services sharing memory space (paragraphs 0039-0041: “Once the processing is completed by the first service chain VM 306, the processed packet data is again stored as the packet data (PACKET DATA 1) at the same address (ADDR1) within the shared memory 328. A transmit address pointer (TX PTR1) for this address (ADDR1) is then stored within the transmit queue 354 as represented by arrow 392. As represented by arrow 393, the packet manager VM 320 then recognizes that processed packet data from the first service chain VM 306 is ready for further processing and is located at the address (ADDR1) pointed to by the transmit address pointer (TX PTR1).”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Raney into Sniezek’s teaching and Marvin’s teaching because it would provide for the purpose of  providing a packet manager virtual machine (VM) that controls access to shared memory that stores packet data for packets being processed within the service chain including service chain VMs operating within a virtual processing environment (Raney, paragraph 0009).

As per claim 16, Sniezek does not explicitly disclose wherein the at least one processor is to select the data sharing communication as send a virtual memory address pointer to data to the second service based on the first and second services sharing virtual memory space.
Suito further discloses wherein the at least one processor is to select the data sharing communication as send a virtual memory address pointer to data to the second service based on the first and second services sharing virtual memory space (abstract, paragraphs 0015 and 0128).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Raney into Sniezek’s teaching and Gerdesmeier’s teaching because it would provide for the purpose of  providing a packet manager virtual machine (VM) that controls access to shared memory that stores packet data for packets being processed within the service chain including service chain VMs operating within a virtual processing environment (Raney, paragraph 0009).

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sniezek in view of Suito and Davis, as applied to claim 9, and further view of Markus.

As per claim 17, Sniezek does not explicitly disclose wherein the at least one processor is to select the data sharing communication as send data from the first service to the second service based on the first and second services not being in a same enclave or trusted domain.
Markus further discloses wherein the at least one processor is to select the data sharing communication as send data from the first service to the second service based on the first and second services not being in a same enclave (paragraphs 0045-0046 and 0054-0055) or trusted domain.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Markus into Sniezek’s teaching, Suito’s teaching and Davis’ teaching because it would provide for the purpose of  creating a local copy by sending a network call (e.g., remote procedure call (RPC)) to the enlisted process (e.g. Process-2) to request a copy of the remote transaction data (Markus, paragraph 0045).

Claims 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sniezek in further view of US 2005/0021689 to Marvin et al. (hereafter “Marvin”), Suito, Davis and further in view of Raney.

As per claim 19, Sniezek discloses a method for determining a next service to call in a service chain of services, the method comprising: 
selecting the next service from multiple available instances of the next service (FIGs. 12-13; paragraphs 0172-0173: “In various embodiments, an execution engine 1201 may attempt to execute a collaborating application identified as “foo” in the context of application “a” 701, but finds it cannot proceed because “foo” is not in context for application “a” 701. Agent X 619 may respond by checking whether “foo” for application “a” 701 is available to it. If for some reason Agent X hasn't finished transforming the application to the Executing Form 609 of “foo,” Agent X may prioritize completing this task before context switching the execution engine toward it, at which point, the execution engine 1201 may successfully execute “foo” for application “a” 701.”).
Sniezek does not explicitly disclose modifying a work request from a service to identify a service identifier and return queue; selecting a data sharing communication format, from among multiple data sharing communication formats, between the service and the next service based in part on memory sharing capability and trust level between the service and the next service; and based at least on the selected next service sharing an enclave or trusted domain with the service, the selecting the data sharing communication format comprises selecting providing a pointer to data for access by the next service.
Marvin further discloses modifying a work request from a service (FIG. 8; paragraph 0071: “Web services 104 receive a message over networking fabric 100 from a remote device such as user client 112 (802). In one embodiment, the message is a SOAP encapsulated Web service request transmitted via HTTP. Once the message is received, the servlet container extracts the SOAP request from the HTTP message and utilizes associated deployment descriptors to determine how to direct the request (803).” [Wingdings font/0xE0] extracting the request message (modify the message as claimed)) to identify a service identifier (FIG. 8; paragraph 0071: “Once the message is received, the servlet container extracts the SOAP request from the HTTP message and utilizes associated deployment descriptors to determine how to direct the request (803). For example, the deployment descriptors may state that all requests identifying a Web service having a predetermined filename extension such as "*.jws" are to be routed to the listener servlet for further dispatch. In one embodiment, the listener servlet then uses the request URL to identify the receiving Web service (804)”)) and return queue (FIG. 8; paragraph 0071: “the listener servlet then uses the request URL to identify the receiving Web service (804) and accesses the associated meta-data 510 generated earlier by enhanced compiler 506 to determine whether to dispatch the message directly or via a queue (806).”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Marvin into Sniezek’s teaching because it would provide for the purpose of  providing a flexible and extensible platform that simplifies the task of developing Web services, or other network accessible services, by allowing Web service developers to focus on developing the logic of the Web service rather than implementation and deployment particulars (Marvin, paragraph 0025).
Suito further discloses selecting a data sharing communication format, from among multiple data sharing communication formats, between the service and the next service based in part on memory sharing capability between the service and the next service (paragraph 0093: “If there are a plurality of data formats which are suitable for the user terminal, the function selecting-synthesizing unit 304 selects the one optimum communication function or synthesizes a plurality of communication functions. For example, the function selecting-synthesizing unit 304 receives a usage status from the connecting terminal management unit 305. In this case, the function selecting-synthesizing unit 304 can select a communication function to be used after comprehending based on the usage status, for example, that the bandwidth of the connection line is narrow, or the network in-use is busy or the performance of the user terminal is low.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Suito into Sniezek’s teaching and Garvin’s teaching because it would provide for the purpose of  determining an applicable data format used for transmitting the communication operation to another of the plurality of user terminals according to the operation environment of the other user terminal. The data generating unit generates transmission data to be provided for the other user terminal based on the applicable data format determined by the service control unit (Suito, paragraph 0025).
Davis further discloses selecting a data sharing communication format, from among multiple data sharing communication formats, between the service and the next service based in part trust level between the service and the next service (paragraph 0079).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Davis into Sniezek’s teaching, Garvin’s teaching and Suito’s teaching because it would provide for the purpose of  users might want to filter information based upon their trust for the information sources as calculated using their personal extended trust network (Davis, paragraph 0079).
Raney further discloses based at least on the selected next service sharing an enclave (paragraphs 0039-0041: “Once the processing is completed by the first service chain VM 306, the processed packet data is again stored as the packet data (PACKET DATA 1) at the same address (ADDR1) within the shared memory 328. A transmit address pointer (TX PTR1) for this address (ADDR1) is then stored within the transmit queue 354 as represented by arrow 392. As represented by arrow 393, the packet manager VM 320 then recognizes that processed packet data from the first service chain VM 306 is ready for further processing and is located at the address (ADDR1) pointed to by the transmit address pointer (TX PTR1).” [Wingdings font/0xE0] same address ADDR1) or trusted domain with the service, the selecting the data sharing communication format comprises selecting providing a pointer to data for access by the next service (paragraphs 0039-0041: “Once the processing is completed by the first service chain VM 306, the processed packet data is again stored as the packet data (PACKET DATA 1) at the same address (ADDR1) within the shared memory 328. A transmit address pointer (TX PTR1) for this address (ADDR1) is then stored within the transmit queue 354 as represented by arrow 392. As represented by arrow 393, the packet manager VM 320 then recognizes that processed packet data from the first service chain VM 306 is ready for further processing and is located at the address (ADDR1) pointed to by the transmit address pointer (TX PTR1).”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Raney into Sniezek’s teaching, Marvin’s teaching, Suito’s teaching, and Davis’ teaching because it would provide for the purpose of  providing a packet manager virtual machine (VM) that controls access to shared memory that stores packet data for packets being processed within the service chain including service chain VMs operating within a virtual processing environment (Raney, paragraph 0009).

As per claim 20, Sniezek does not explicitly disclose wherein the pointer comprising a physical memory pointer or a virtual domain memory pointer.
Raney further discloses wherein the pointer comprising a physical memory pointer (paragraphs 0039-0041: “Once the processing is completed by the first service chain VM 306, the processed packet data is again stored as the packet data (PACKET DATA 1) at the same address (ADDR1) within the shared memory 328. A transmit address pointer (TX PTR1) for this address (ADDR1) is then stored within the transmit queue 354 as represented by arrow 392. As represented by arrow 393, the packet manager VM 320 then recognizes that processed packet data from the first service chain VM 306 is ready for further processing and is located at the address (ADDR1) pointed to by the transmit address pointer (TX PTR1).”) or a virtual domain memory pointer (abstract, paragraphs 0015 and 0128).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Raney into Sniezek’s teaching, Marvin’s teaching, Suito’s teaching, and Davis’ teaching because it would provide for the purpose of  providing a packet manager virtual machine (VM) that controls access to shared memory that stores packet data for packets being processed within the service chain including service chain VMs operating within a virtual processing environment (Raney, paragraph 0009).

As per claim 22, Sniezek discloses providing an executable copy of the selected next service for execution on a same platform as that of the service (paragraphs 0037-0038: “The processor is configured to create a Trusted Application Pattern Space (TAPS) within the system memory. Furthermore, the processor assigns each application a private application instruction space and a private application data space in accordance with the Trusted Application Pattern Space (TAPS). The processor prevents the private application instruction space of each application from being read, inferred, and/or modified by any application, and prevents the private application data space of each application from being read, inferred and/or modified by other than its assigned application. Upon an extension request by a first application to extend with one or more collaborating applications, the processor assigns an application collaboration data space in accordance with the Trusted Application Pattern Space (TAPS) which both the first application and the one or more applications may access. The processor prevents the application collaboration data space from being read, inferred and/or modified by other than the first application and the one or more applications”). 

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0046661 to Gathala et al. (hereafter “Gathala”) and further in view of US 2016/0092687 to Probert et al. (hereafter “Probert”)

As per claim 23, Gathala discloses at least one non-transitory computer-readable medium comprising instructions stored thereon, that if executed by at least one processor, cause the at least one processor to:
based on memory sharing capability (paragraphs 0032: fast memory read/write operation vs. slow memory accession operations), selecting from use of remote procedure call (RPC) (paragraphs 0032: RPC for slow memory access operation) and at least one other data sharing communication to share data among first and second applications (paragraph 0032: fast memory read/write operations), wherein the data is stored on one more or more memory devices (FIGs 2 and 4); 
the memory sharing capability is associated with the one or more memory devices and the first application executes on a processor of the at least one processor (FIGs. 2 and 4).
Gathala does not explicitly disclose based on trust level of a receiver, selecting from use of remote procedure call (RPC) and at least one other data sharing communication to share data among first and second applications.
Probert further discloses based on trust level of a receiver, selecting from use of remote procedure call (RPC) and at least one other data sharing communication to share data among first and second applications (paragraphs 0041-0045).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Probert into Gathala’s teaching because it would provide for the purpose of  providing one or more methods of inter-process communication, such as message passing, synchronization, shared memory pages, and remote procedure calls (RPC), can be used for communication between the lower virtual trust level 208 and the higher virtual trust level 210 (Probert, paragraph 0045).

As per claim 24, Gathala discloses wherein the at least one other data sharing communication to share data comprises providing a pointer to a memory address (paragraphs 0037-0040).

As per claim 25, Gathala does not explicitly disclose wherein the at least one other data sharing communication to share data comprises providing encrypted data.
Prober further discloses wherein the at least one other data sharing communication to share data comprises providing encrypted data (paragraphs 0031, and 0080-0083).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Probert into Gathala’s teaching because it would provide for the purpose of  providing one or more methods of inter-process communication, such as message passing, synchronization, shared memory pages, and remote procedure calls (RPC), can be used for communication between the lower virtual trust level 208 and the higher virtual trust level 210 (Probert, paragraph 0045).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gathala and further in view of Probert, as applied to claim 23, and further in view of US 2018/0188744 to Switkes et al. (hereafter “Switkes”)

As per claim 26, Gathala does not explicitly disclose wherein the RPC comprises Google RPC (gRPC). 
Switkes further discloses wherein the RPC comprises Google RPC (gRPC) (paragraph 0126). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Switkes into Gathala’s teaching and Probert’s teaching because it would provide for the purpose of  providing transmits sensor data, at periodic intervals, typically over a wireless network using one of a number of wireless protocols such as 3G, 4G, 5G, LTE, other cellular protocols known now or developed in the future. WiFi, (Google's Remote Procedure Call (GRPC) protocol or just about any other wireless communication protocol (Switkes, paragraph 0126).

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193